Citation Nr: 1535844	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an adjustment disorder with depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a higher (compensable) initial disability rating for hearing loss.

5.  Entitlement to an increased (compensable) disability rating for a right knee disability.

6.  Entitlement to a higher initial disability rating in excess of 10 percent for anxiety disorder.  



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 2002 to April 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in Huntington, West Virginia.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board.  In an April 2015 cover letter accompanying the latest evidentiary submission, a waiver of initial RO consideration was provided.  Having reviewed the evidence of record, including the April 2015 Board hearing transcript, the Board finds that this waiver was intended to address all evidentiary submissions received since the issuance of the January 2013 SOC.  38 C.F.R. § 20.1304 (2014).  

The Veteran has appealed from the initial ratings assigned for the service-connected hearing loss and anxiety disorder.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

The Veteran testified from Huntington, West Virginia, at an April 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of a higher initial disability rating for an anxiety disorder, not otherwise specified, in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the April 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issues of service connection for an adjustment disorder with depression and a higher (compensable) initial disability rating for hearing loss.

2.  The Veteran has a current disability of tinnitus.

3.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

4.  The Veteran has experienced "continuous" symptoms of tinnitus since service separation.

5.  The Veteran has a current disability of hypertension.

6.  The Veteran was treated for elevated blood pressure in service.

7.  The Veteran has experienced "continuous" symptoms of hypertension since service separation.

8.  For the entire increased rating period on appeal, from June 30, 2010, the Veteran's service-connected right knee disability has manifested as symptomatic removal of semilunar cartilage, with painful limitation of extension to less than 10 degrees and painful limitation of flexion to greater than 45 degrees, without ankylosis, dislocation of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

9.  Throughout the initial rating period on appeal, the Veteran's service-connected right knee disability also manifested as slight instability.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for an adjustment disorder with depression and a higher (compensable) initial disability rating for hearing loss.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for hypertension have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  Resolving all reasonable doubt in the Veteran's favor, from June 30, 2010, the criteria for a 10 percent disability rating for symptomatic removal of semilunar cartilage of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Code 5259 (2014).

5.  Resolving all reasonable doubt in the Veteran's favor, from June 30, 2010, the criteria for a separate 10 percent disability rating for mild instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the April 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issues of service connection for an adjustment disorder with depression and a higher (compensable) initial disability rating for hearing loss.

As the Veteran has withdrawn the appeal regarding the issues of service connection for an adjustment disorder with depression and a higher (compensable) initial disability rating for hearing loss, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of service connection for an adjustment disorder with depression and a higher (compensable) initial disability rating for hearing loss, and the issues will be dismissed.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision dismisses the issues of service connection for an adjustment disorder with depression and a higher (compensable) initial disability rating for hearing loss, remands the issue of an increased disability rating for an anxiety disorder, not otherwise specified, in excess of 10 percent, and grants the issues of service connection for tinnitus and hypertension, no further discussion of VA's duties to notify and assist is necessary as to those issues.

As to the right knee rating issue, in July 2010 VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2010 rating decision from which the instant appeal arises.  Further, the issue was readjudicated in a January 2013 SOC; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA joint examination in August 2010.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions.  Further, in August 2013, VA received the report from a private knee examination.

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the right knee rating issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hypertension (as a cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" (as other organic disease of the nervous system) under 38 C.F.R. § 3.309(a).  In this case, where there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for tinnitus.  Walker, 708 F.3d 1331.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for Tinnitus

The Veteran has advanced exposure to acoustic trauma during active service, including an incident in which a grenade went off at close range during training.  The Board notes that the Veteran has previously been service connected for hearing loss due to exposure to loud noise in service.  As such, the Board will not overturn this favorable finding, and the Board finds that the Veteran was exposed to acoustic trauma while in service.

Next, the Board finds that the Veteran has a current disability of tinnitus.  The Veteran has advanced on multiple occasions having ringing in the ears.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Additionally, the VA examiner at the August 2010 VA audiological examination diagnosed the Veteran with tinnitus.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran has had continuous tinnitus symptoms since separation from service.  Service treatment records reflect no diagnosis of tinnitus during service.  In a May 2004 post-deployment health assessment, the Veteran denied ringing in the ears.  Subsequently, in a December 2005 service treatment record, the Veteran again denied tinnitus symptoms.  At the April 2015 Board hearing, the Veteran credibly testified to not complaining of the tinnitus symptoms in service out of fear of negatively impacting any future deployments and/or reenlistment.

The report from the August 2010 VA audiometric examination reflects that the Veteran reported having an onset of tinnitus symptoms during service in 2004.  At the conclusion of the examination, the VA examiner opined that it was less likely as not that the tinnitus was related to service.  Specifically, the VA examiner noted that the Veteran had denied ringing in the ears twice during service and the Veteran "marked no exposure to loud noises during deployment."  This opinion effectively ignored the Veteran's lay assertion that tinnitus symptoms began in 2004, and it appears to contradict the VA examiner's finding that the Veteran's hearing had worsened due to noise exposure in service.  For these reasons, the Board finds that the July 2009 VA audiological opinion holds little probative value.  See Barr, 21 Vet. App. at 312 (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

At the April 2015 Board hearing, the Veteran credibly testified that tinnitus symptoms began in service on or about 2004 after a grenade went off at close range during training.  Further, the Veteran advanced speaking with a service physician who told the Veteran that the ringing was likely coming from an outside source, such as a buzzing television.  After that, the Veteran never went to receive treatment for the tinnitus symptoms.  The Veteran then credibly testified that the tinnitus symptoms have continued since service separation.

The evidence of record, both lay and medical, reflects that the Veteran was exposed to acoustic trauma in service, and that the Veteran has consistently advanced having tinnitus symptoms from service until the present.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of ringing in the ears since service separation, which was later diagnosed as tinnitus.  See Charles, 16 Vet. App. at 374 ("ringing in the ears is capable of lay observation").  As such, the criteria for presumptive service connection for tinnitus under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002).

Service Connection for Hypertension

Note (1) to Diagnostic Code 7101 provides that the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

The Veteran has advanced that hypertension originated in active service and has continued to the present.  The report from the August 2010 VA hypertension examination reflects that the VA examiner found there was no diagnosis of essential hypertension.  Subsequent private treatment records, including an April 2013 private treatment record, reflect that the Veteran's private physician has diagnosed hypertension.  Further, private blood pressure readings from 2010 to 2013 reflect diastolic blood pressure primarily in the 88 to 100 range.  As such, the Board finds that the Veteran has a current diagnosis of hypertension.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran has had continuous hypertension symptoms since separation from service.  Service treatment records reflect that from September 1, 2005 until September 21, 2005, the Veteran's blood pressure readings were as follows:  141/89, 166/90, 156/74, 156/72, 160/88, 164/88, 158/88, 156/88, 144/88, 140/88, 142/80, 150/82, 142/84, 148/62, 130/90, 158/56, 126/84, 142/78, 130/90, and 130/78.

An October 2005 service treatment record noted the Veteran's blood pressure as 144/80, and there was a brief discussion about the Veteran's elevated blood pressure.  A subsequent November 2005 service treatment record reflects that the Veteran's blood pressure was 170/90.  The service physician suspected the increased blood pressure was caused by anxiety, but also advanced that hypertension was possible.  It was noted that blood pressure medications may be necessary.

A December 6, 2005 service treatment record conveys that the Veteran sought treatment for elevated blood pressure.  At the time of the report, the Veteran's blood pressure was 172/78 while sitting.  The service physician noted that there was no prior diagnosis of hypertension.  At the conclusion of the examination the service physician stated that the elevated blood pressure should continue to be monitored, and opined that blood pressure medications may be required.  In a December 13, 2005 medical history report, the Veteran noted having had high blood pressure.  
A December 16, 2005 service treatment record reflects that the Veteran's blood pressure was 140/84.      

The Veteran received a VA hypertension examination in August 2010.  The examination report reflects that the Veterans conveyed being treated for hypertension a few months after service separation by a primary care provider.  The hypertension was treated with medication for a short time and then discontinued four years earlier, which would have been mid-to-late 2006.  This is in stark contrast to the Veteran's credible testimony at the April 2015 Board hearing in which he testified to taking medication to treat hypertension until at least 2013.  Upon examination the Veteran's blood pressure readings were as follows: 118/73, 110/66, 121/75.  As the VA examiner found that the Veteran was not currently diagnosed with hypertension, no opinion was rendered as to whether the hypertension originated in service.

As noted above, private blood pressure readings from 2010 to 2013 reflect diastolic blood pressure primarily in the 88 to 100 range.  Private treatment records from January 2011, April 2013, and July 2013, reflect that the Veteran was diagnosed with and treated for hypertension.  A September 2012 VA mental health initial evaluation note indicates that the Veteran was taking blood pressure medications at that time.

At the April 2015 Board hearing, the Veteran credibly testified to being treated for high blood pressure in service.  Further, the Veteran testified to temporarily being put on medication during service to treat the elevated blood pressure.  The Veteran also credibly testified to seeking private treatment for hypertension immediately after service.  After being seen, the Veteran was placed on blood pressure medication until at least 2013.  The Veteran's testimony indicates that the medication was discontinued at that time because it ceased working.  The Veteran was unsure if blood pressure has risen since discontinuing the medications.  

The evidence of record, both lay and medical, reflects that the Veteran had high blood pressure readings in service, which the Veteran has advanced was temporarily treated with medications due to suspicions of hypertension.  Further, the evidence reflects that the Veteran sought treatment for hypertension soon after service separation, and that he was prescribed medication until it ceased working on or about 2013.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of high blood pressure since service separation, which was later diagnosed as hypertension.  As such, the criteria for presumptive service connection for hypertension under 
38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002).

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2014).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 
38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Id.

Under Diagnostic Code 5256, disability ratings are assigned when ankylosis is present.  Id.  Diagnostic Codes 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed and related symptoms are present.  Id.  Finally, a 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.   

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

Increased Rating for Right Knee Disability

The Veteran's right knee disability is currently rated as noncompensable (0 percent) under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. § 4.71a.  After a review of all the evidence of record, the Board finds that, from June 30, 2010, the date of claim, the Veteran's service-connected right knee disability has manifested as symptomatic removal of semilunar cartilage, with painful limitation of extension to less than 10 degrees and painful limitation of flexion to greater than 45 degrees, without ankylosis, dislocation of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  As such, while the Veteran is not entitled to a compensable rating under Diagnostic Code 5260 for painful limitation of flexion, the Board finds that a 10 percent disability rating is warranted under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  Id.

A February 2005 in-service operative report reflects that the Veteran underwent a partial right knee medial meniscectomy.  Such a procedure involves the removal of the meniscus/semilunar cartilage.  

In a June 2010 statement, the Veteran advanced having limited motion in the right knee.  The Veteran received a VA joint examination in August 2010.  The report reflects that the Veteran advanced worsening pain in the right knee.  Symptoms noted by the VA examiner included pain, stiffness, weakness, decreased speed of joint motion, locking, effusion, swelling, and tenderness.  There was no deformity, incoordination, abnormal weight bearing, loss of bone, ankylosis, or arthritis.  Gait was normal.  The Veteran denied flare-ups of pain, stating that the pain was constant.  The Veteran also advanced being able to stand for three to eight hours with only short rest periods and being able to walk for a quarter mile.  There was intermittent, but frequent, use of a brace, which the Veteran would use at work.

Upon examination, the VA examiner noted crepitation with clicks or snaps.  The meniscus was surgically absent.  Upon X-ray a small joint effusion was observed.   Range of motion testing showed right knee extension to zero degrees and right knee flexion to 145 degrees.  The VA examiner advanced that no objective evidence of painful motion was seen on either extension or flexion.  

September and November 2012 VA treatment records reflect that the Veteran complained of knee pain.  In a September 2012 VA treatment record, the Veteran rated the pain as a five out of ten on the pain scale.  Further, the Veteran stated that the pain was intermittent, lasting less than 24 hours, and was aching in nature.

VA received a knee and lower leg conditions disability benefits questionnaire completed by a private physician in August 2013.  The private examiner addressed the Veteran's previous right knee meniscectomy and opined as to the signs and symptoms concerning the cartilage removal.  Specifically, the private examiner opined that pain symptoms were related to the cartilage removal procedure.

The private examiner in August 2013 also conducted range of motion testing.  Right knee flexion was measured at 125 degrees, and extension was measured at zero degrees or hyperextension.  These readings did not change after repetitive use testing, and the private examiner specifically noted no additional limitation of range of motion after such testing.  Additional symptoms included difficulty getting up and down, difficulty squatting and kneeling, and disturbance of locomotion.

Painful limitation of motion was also addressed by the private examiner in August 2013.  While one box checked by the private examiner in August 2013 would indicate painful limitation of flexion at 55 degrees, and painful limitation of extension at 45 degrees or greater, this single entry appears to have been rendered in error, as it is inconsistent with the examiner's own findings in the same report, and is also inconsistent with the body of evidence of record, including the Veteran's own reported histories of symptoms and limitations, other clinical findings by various examiners treating the Veteran, and other measures of limitation of extension and notations of pain during VA examination.  While the Veteran has generally complained of painful limitation of motion throughout the course of this appeal, considering all the evidence of record, the Board finds the limitation of extension reading to be, at best, an outlier that is not reflective of the actual functional limitations of the Veteran's knee, and, more likely, a clerical error in checking the boxes to enter data in the report.  The August 2010 VA joint examination, the private and VA medical records, and the other findings contained within the August 2013 private examination are inconsistent with, and outweigh, a finding of objective evidence of painful limitation of extension at 45 or greater degrees, particularly in light of the fact that at the very same examination in August 2013 the Veteran is indicated by the examiner to have had full (0 degrees) extension of the right knee both prior to and after repetitive use testing.  

Without substituting its own medical judgment, having carefully considered all the evidence of record, and attempting to reconcile the inconsistency in the light of the evidence as a whole, the Board finds that the most plausible explanation is that the private examiner in August 2013 simply checked the "45 degrees or greater" box based upon the previous finding of painful limitation of flexion to 55 degrees rather than based on separate observation and testing.  For the reasons discussed, the Board finds the private examiner's recording of painful limitation of extension to 45 degrees or higher to be of less probative value than the other evidence of record.        

Finally, at the April 2015 Board hearing, the Veteran testified that right knee symptoms included pain, locking, and swelling after performing physical activity and/or standing all day.  The Veteran testified to using a brace and taking pain medications to treat the knee. 

After a review of all the evidence, both lay and medical, the Board finds that from June 30, 2010, the date of claim, the Veteran's right knee disability manifested as symptomatic removal of semilunar cartilage, with painful limitation of extension to less than 10 degrees and painful limitation of flexion to greater than 45 degrees, without ankylosis, dislocation of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  The evidence reflects that in February 2005 the Veteran underwent a partial right knee medial meniscectomy, and a private examiner in August 2013 opined that the right knee pain symptoms were related to the resulting semilunar cartilage removal.  Pursuant to Diagnostic Code 5259, a 10 percent disability rating is warranted when there is symptomatic removal of semilunar cartilage; therefore, a 10 percent disability rating is warranted under Diagnostic Code 5259 from June 30, 2010, the date of claim for an increased rating for the service-connected right knee disability.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5061; DeLuca, 8 Vet. App. 202.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to June 30, 2010, the date of claim.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to an increased disability rating for the right knee disability between June 2009 and June 2010.  As such, the appropriate effective date for the increased disability rating of 50 percent for painful limitation of extension is June 30, 2010, the date of claim.  See 38 C.F.R. § 3.400(o) (2014). 

Separate (or Higher) Compensable Rating for Right Knee Disability

The Board has also considered whether a separate (or higher) compensable rating is warranted for any other right knee disability.  As the evidence of record does not reflect that the right knee is ankylosed, that there is malunion or nonunion of the tibia and fibula, that there is a current diagnosis of genu recurvatum, and/or that the semilunar cartilage has been dislocated, a separate (or higher) compensable disability rating is not warranted under Diagnostic Codes 5256, 5258, 5262, or 5263.  38 C.F.R. § 4.71a.

As to limitation of flexion and extension under Diagnostic Codes 5260 and 5261, for the reasons discussed above, the Board does not find a 20 percent disability rating is warranted for either painful limitation of flexion or extension.  As painful limitation of flexion was not limited to at least 30 degrees, and as painful limitation of extension was not limited 15 degrees or less, an increased disability rating of 20 percent or more is not warranted.  

Further, there are only two requirements for a compensable rating under Diagnostic Code 5259, under which the Veteran is now rated as 10 percent disabling.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, and stiffness.  Here, the Veteran's right knee has manifested as limitation of extension and flexion due to pain, which is contemplated by the rating criteria under Diagnostic Codes 5259, 5260, and 5261.  Even if the Veteran's painful limitation of flexion and/or extension were severe enough to fall under the 10 percent schedular rating criteria, as the painful limitation of flexion and extension manifested by the right knee disability is contemplated by the criteria for Diagnostic Codes 5259, 5260, and 5261, the Board finds that assigning separate ratings under Diagnostic Code 5259 and Diagnostic Codes 5260 and/or 5261 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology (here, limitation of flexion/extension and painful motion).  See Esteban, at 261-62; 38 C.F.R. 4.14.  

In a June 2010 statement, the Veteran advanced having instability in the right knee.  The report from the August 2010 VA joint examination states that the Veteran conveyed that the right knee would give out when going down stairs.  Under symptoms, the VA examiner noted instability and giving way.  There was intermittent, but frequent, use of a brace.

The August 2013 private knee and lower leg conditions disability benefits questionnaire conveys that the Veteran's right knee was unstable and would give out without warning.  At the April 2015 Board hearing, the Veteran credibly testified that the right knee symptoms included instability.  For instance, the right knee would become shaky when the Veteran descended the stairs.  On one occasion, the Veteran fell after the knee gave out when getting out of the bed of a truck.  

After a review of all the lay and medical evidence, resolving reasonable doubt in favor of the Veteran, the Board finds that, from June 30, 2010, the Veteran's right knee has manifested slight instability.  The evidence shows that, during the relevant period on appeal, the Veteran's right knee instability manifested primarily as giving out when descending stairs or coming down from high places, with use of a knee brace to manage the disability.  Such symptomatology represents a "slight" impairment of the Veteran's right knee functionality.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected right knee disability has shown "slight" instability; therefore, a 10 percent rating is warranted under Diagnostic Code 5257.  38 C.F.R. § 4.3, 4.7, 4.71a. 

The Board has also considered whether a separate compensable rating for right knee instability was warranted at any point during the one year period prior to June 30, 2010, the date of claim.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to a separate compensable rating for right knee instability between June 2009 and June 2010.  As such, the appropriate effective date for the 10 percent separate compensable disability rating for right knee instability is June 30, 2010, the date of claim.  See 38 C.F.R. § 3.400(o) (2014).

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected right knee disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Veteran's right knee disability has manifested primarily as cartilage removal, instability, giving way, painful limitation of motion, stiffness, weakness, decreased speed of joint motion, locking, effusion, crepitation, swelling, and tenderness, with use of a brace and pain medications to manage symptoms.  The scheduler rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261; DeLuca, 8 Vet. App. 202.

Further, any functional limitations imposed by the Veteran's right knee disability, which here includes only being able to walk a quarter mile, difficulty getting up and down, difficulty squatting, and difficulty kneeling, are primarily the result of the right knee pain; therefore, consistent with DeLuca, the effects of the Veteran's knee pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the right knee disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the right knee, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


At the April 2015 Board hearing, the Veteran testified to being currently employed.  As such, the Board need not consider the issue of entitlement to a TDIU for the relevant period on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal for service connection for an adjustment disorder with depression is dismissed.

The appeal for a higher (compensable) initial disability rating for hearing loss is dismissed.

Service connection for tinnitus is granted.

Service connection for hypertension is granted.

An increased disability rating of 10 percent from June 30, 2010 for symptomatic removal of semilunar cartilage of the right knee is granted.

A separate 10 percent disability rating, but no higher, from June 30, 2010 for instability of the right knee is granted.


REMAND

Initial Disability Rating for Anxiety Disorder

New Examination

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  At the April 2015 Board hearing, the Veteran advanced that the mental health disability symptoms had progressively worsened since 2010.  It is unclear if this included the time period after the August 2013 private mental health examination.  As such, the Board finds that a remand for a new VA examination is warranted.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran was referred to a private psychologist for an evaluation in April 2015.  On remand the AOJ should inquire as to whether the Veteran has continued seeing the private psychologist, and if so, attempt to obtain any outstanding treatment records.  Further, the AOJ should attempt to obtain any outstanding VA medical records for the period from November 2012.

Accordingly, the issue of a higher initial disability rating for an anxiety disorder is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private mental health treatment he has received during the relevant period on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's mental health, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's mental health, not already of record, for the period from November 2012.

3.  Then schedule the Veteran for the appropriate VA mental disability examination in order to assist in determining the current level of severity of the service-connected anxiety disorder, not otherwise specified.  The VA examiner should report the extent of the anxiety disorder symptoms in accordance with VA rating criteria.  A detailed history of relevant symptoms and social and occupational impairment should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

In evaluating the Veteran's service-connected anxiety disorder, the VA examiner should identify any other mental disabilities, if any such disabilities exist, and differentiate the symptoms between each mental disability, if possible.

4.  Then, readjudicate the issue of a higher initial disability rating for an anxiety disorder, not otherwise specified, in excess of 10 percent.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


